DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figures 1A, 1B, and 1C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
In claim 1, line 1, “Surgical cap” should read as “A surgical cap”.  The first line of claims 2-8 should read as “The surgical cap” rather than “A surgical cap”.
In claim 6, line 6, “System” should be lowercase (not capitalized).
In claim 7, line 3, the comma should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, “characterized for being made of fabrics” (lines 1-2) renders the claim indefinite because this language is confusing. It is not clear whether the cap is positively being claimed as made of these fabrics.
	In claim 1, lines 3-4, “…and a storage system, with at least one pocket,” is confusing because it is not clear whether the storage system comprises the pocket, or whether a storage system is recited and the cap further comprises at least one pocket.
	In claim 1, lines 7-8 “can be elastic…” renders the claim indefinite since it is not clear in what manner this further limits the structure.  The scope of “can be” cannot be ascertained.
	In claim 1, line 9, “the internal layer or base” renders the claim indefinite since it is unclear what “base” is being referred to. 

	In claim 1, lines 12-13, it is unclear how the superior and inferior lapels are structurally related to the pocket. Do these lapels form the storage system but not necessarily the pocket? Or does the pocket comprise the superior and inferior lapels? 
	In claim 1, lines 12-13, “the inferior lapel” lacks proper antecedent basis. This lapel was not clearly set forth.
	In claim 1, line 13, the recitation of “non-conducting material” renders the claim indefinite because it is not clear what type of conduction is referred to, i.e. electrical conduction, thermal conduction, static conduction, fluid conduction (as in wicking of fluids by fabric), etc. The scope of “non-conducting” cannot be ascertained.
	Also, it is unclear whether claim 1, line 13 is requiring that the pocket is made of the non-conducting material, or whether the broader storage system (and not necessarily the pocket) is made of the non-conducting material.
In claims 2, 6 and 8, line 2, “characterized for having” renders the claim indefinite because this language is confusing. 
In claim 3, “characterized for comprising” (line 2) and “for having” (line 4) renders the claim indefinite because this language is confusing. 
In claim 3, lines 3-4, “on its external edge” renders the claim indefinite because it is not clear to what “its” refers.

In claim 3, lines 4-5, “over that elastic rubber band” renders the claim indefinite because the rubber band was recited in the alternative (a rubber band or elastic area). It is unclear whether lines 4-5 are requiring the elastic rubber band rather than reciting it as an alternative (option). 
In claim 4, the recitation of “the presence of at least one pocket” renders the claim indefinite since it is not clear how this pocket relates to the previously set forth pockets.  In other words, it is not clear whether claim 4 is further limiting the pockets of claim 1, or whether additional pockets are being recited by claim 4.
In claim 5, the recitation of “at least one pocket” (lines 2-3) renders the claim indefinite since it is not clear how this pocket relates to the previously set forth pockets of claims 1 and 4.  In other words, it is not clear whether claim 5 is further limiting the pockets of claim 1 or claim 4, or whether additional pockets are being recited by claim 5.
In claim 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 6 “or even one pocket has an active closure mechanism system and the other has no closure mechanism System” is indefinite since it is not clear what is meant by “even one pocket”. This does not clearly set forth the structure being claimed.
In claim 8, lines 2-3, “the inner layer” lacks proper antecedent basis. It is unclear how this relates to the previously set forth internal layer. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over De Jesu (US 2016/0100648) in view of Kaliner (US 2012/0131717).
	De Jesu discloses a cap (100), which may be used as a surgical cap [0022], 
characterized for being made of fabrics having two different layers [0018, 0042-0043], one external layer and one internal layer [0018, 0042-0043], and the external layer is made of a semipermeable and antimicrobial fabric (paras. 0018 and 0042; para. 0043 discloses the fabric is breathable, which would be “semipermeable as claimed) that can be elastic and/or have elastic areas or elastic rubber bands (the fabric is “can” have elastic areas or elastic rubber bands if desired), the internal layer or base has a sweat-retention system and a material with antimicrobial properties [0018, 0042-0043] (note that the inner layer would have sweat retention properties since the sweat would be retained within the headwear due to the water resistance or water repellency of the material). 

Kaliner discloses a cap having a pocket (2) thereon, for holding items such as an electronic device or food [0029].  The cap of Kaliner comprises a storage system, with at least one pocket (2), located over the external layer (6) of such surgical cap [0021], as in claim 1. Further as to claim 1, the storage system of Kaliner, comprises at least one pocket (2) having a superior lapel (5) that lays over the inferior lapel (3) (see Fig. 1 and para. 0021), and is made of non-conducting material (the materials disclosed by Kaliner are “non-conducting” as broadly recited in claim 1; paras. 0012, 0026, 0028, 0033).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide such a pocket on the cap of De Jesu in order to permit carrying of items, as taught by Kaliner.
	Regarding claim 3, De Jesu discloses the cap comprises at least one elastic area or elastic rubber band (102, 103; para. 0046), on its external edge (see 102, 103: Fig. 9; para. 0046), and for having, at least one, pocket over that elastic rubber band of the surgical cap (by providing the pocket of Kaliner on the cap of De Jesu, the pocket would be “over” the elastic rubber band, at least by being positioned above the band along the vertical direction).
Regarding claim 4, De Jesu modified in view of Kaliner has the claimed structure, since the pocket of Kaliner has an active closure system (para. 0026 of Kaliner).
Regarding claim 5, De Jesu modified in view of Kaliner has the claimed structure, since the pocket of Kaliner has an active closure system comprising a pressure-based 
Regarding claim 6, De Jesu modified in view of Kaliner has the claimed structure, since Kaliner discloses there may be two pockets (para. 0034 and claim 19 of Kaliner). Such pockets would necessarily either both have the active closure, neither have the active closure, or one having the active closure, as in claim 6. 
Regarding claim 7, Kaliner does not disclose that the pocket is made of neoprene, however De Jesu discloses the use of neoprene for the grip of the cap [0018, 0047]. One of skill in the art would recognize that this material would also be advantageous for the pocket of De Jesu modified in view of Kaliner, since the high grip property of neoprene would help to maintain items within the pocket.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pocket of De Jesu modified in view of Kaliner out of neoprene, since De Jesu discloses the use of neoprene for the grip structure, and one of skill in the art would recognize that such a grip property of neoprene would aid in maintaining items with the pocket. 
	Regarding claim 8, the cap of De Jesu has a sweat retention system in the inner layer (the material disclosed by De Jesu would retain sweat within the cap, due to the water resistance or water repellence of the materials disclosed in paras. 0018, 0042, 0043) and the inner layer comprises a pocket as claimed (the “pocket” which encloses the hair, as disclosed in paras. 0024 and 0041; claim 20).  The cap material, and thus the hair “pocket”, is made of material which is “breathable” [0043].  This would . 


Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Teat et al (US 2019/0100648) in view of Yahiaoui et al (US 2012/0164906).
	Teat et al disclose a surgical cap characterized for being made of fabrics having 2 different layers: one external layer and one internal layer (the layers of SMS as disclosed in para. 0066 form external and internal layers as claimed) and a storage system (within flap 138; Fig. 6), with at least one pocket (within flap 138; Figs. 6-8) located over the external layer of such surgical cap (Figs. 6-8), in which:
the external layer (outer layer of the spunbond-meltblown-spunbond laminate disclosed by Teat; par. 0066) is made of a semipermeable fabric [0066] that can be elastic and/or have elastic areas or elastic rubber bands (the fabric is “can” have elastic areas or elastic rubber bands if desired);
the internal layer or base (inner layer of SMS) has a sweat-retention system (the material would function to retain sweat) [0066]; and
the storage system, comprising at least, one pocket (at flap 138; Fig. 6) has a superior lapel (flap 138) that lays over the inferior lapel (136b; Fig. 8) (i.e. the inner layer of the pocket, which is formed by 136a, forms an inferior lapel as claimed; Figs. 6-8 and paras. 0052-0055) and is made of non-conducting material (the SMS material, para. 0066, out of which the cap, including the pocket, is made, is non-conductive).

Regarding claim 2, the middle (meltblown) layer of the SMS laminate of Teat [0066] forms a third layer of fabric as claimed.  This middle layer defines an intermediate layer (the meltblown layer of SMS) as in claim 2 [0066]. Teat, as modified in view of Yahiaoui to include antimicrobial agents in the laminate, would have a middle layer made of materials with antimicrobial properties, as in claim 2.
	Regarding claim 3, Teat discloses the cap comprises at least one elastic area or elastic rubber band on its external edge (see elastic 134 in Fig. 8; para. 0052), and for having, at least one, pocket (located at flap 138) over that elastic rubber band of the surgical cap (see Fig. 8; para. 0052).
Regarding claim 8, the cap of Teat comprises a sweat-retention system in the inner layer (the internal layer of the SMS laminate forms a sweat retention system as .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references cited on PTO-892, which disclose headwear having structures similar to that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY VANATTA/Primary Examiner, Art Unit 3732